Citation Nr: 0032398	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to March 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that no new and material 
evidence had been submitted to warrant reopening a claim of 
entitlement to service connection for a back disability. 

Additional medical consultation and treatment records were 
received in November 2000 after the case had been certified 
to the Board by the agency of original jurisdiction (AOJ); 
such evidence has not first been considered by the AOJ.  
Pursuant to 38 C.F.R. § 20.1304 (2000), pertinent evidence 
received by the Board under this section necessitates a 
return of the case to the AOJ for review, consideration and 
preparation of a supplemental statement of the case prior to 
a Board decision unless there has been a waiver of such 
referral.  However, the evidence submitted in this case does 
not provide competent medical evidence suggesting any 
etiological relationship between the claimed conditions and 
the veteran's service or any service connected disability.  
The Board notes the additional evidence does record a history 
provided by the veteran that he injured his back in service.  
In addition to the fact that the veteran's assertion is not 
new, however, evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Since the issue before the Board is concerned with 
the aforesaid etiological relationship, such evidence is, 
thus, not pertinent and does not preclude a decision by the 
Board at this time and the veteran would not be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


FINDINGS OF FACT

1.  In an unappealed decision in November 1988, the RO denied 
the veteran's original claim of service connection for a back 
disability.

2.  The evidence received subsequent to the November 1988 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The November 1988 rating decision which denied 
entitlement to service connection for a back disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (2000). 

2.  New and material evidence to reopen the claim for service 
connection for a back disability has not been submitted.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a back disability was 
previously denied by an unappealed RO decision in November 
1988.  Inasmuch as the veteran did not file a timely 
substantive appeal, the RO's decision is final.  38 U.S.C.A. 
§ 7105.

Pursuant to 38 U.S.C.A. § 5108, the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

The U.S. Court of Appeals for the Federal Circuit, in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), identified evidence 
as material when it is probative of the issue at hand and 
there was a reasonable possibility of a change in outcome 
when viewed in light of all the evidence of record.  The 
Federal Circuit reasoned that the governing regulation, 
38 C.F.R. § 3.156(a), merely requires that the newly 
submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

The evidence previously of record included the veteran's 
service medical records, which demonstrated a single episode 
relating to the veteran's back.  Also, the veteran was 
afforded a VA examination, at which the veteran reported 
onset of back symptomatology in 1984, some eight years after 
service, as well as private medical records which indicated 
the veteran suffered a work related back injury some years 
after service.

In the context of the current claim the veteran has submitted 
considerable medical evidence relating to his present back 
pathology.  However, there is no medical opinion associating 
current back pathology to service.  The veteran asserts the 
evidence demonstrates that entitlement to service connection 
is warranted.

"In order for the veteran to be awarded a rating for [a] 
service-connected [condition], there must be evidence both of 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992)

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his current back disorder 
results from military service in 1975-1976 do not serve his 
claim in a meaningful way, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions), nor do they provide a 
sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the claim was previously considered, a nexus between 
back pathology and service was not demonstrated.  The 
evidence submitted in the context of the current claim is 
also deficient in these regards.  Thus, while the medical and 
testimonial evidence is new, it does not constitute new and 
material evidence.

In sum, given the bases for the prior denial, the evidence 
received since November 1988 is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim.  As no new and material evidence has been 
presented, the veteran's claim has not been reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

No new and material evidence having been submitted, the 
appeal to reopen a previously denied claim of entitlement to 
service connection for a back disability is denied.



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

